369



        OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
CL
                                AUSTIN   ,
-.-




      EonorableJohn Et.Shook
      CH.m.lnalDlstrIot Attorney
      Bexar County
      &n An~oQlo; Tex68
                                         OplAloa 80. 0 -7535
                                         Ret ConflIetlng rovIaio33of
                                             House Bill 8f9 and Senate
                                             Bill 246, Acta 49th Legls-
                                             IatuFe, as applied to
                                             Bexar County


                In your recent letter to this dsparkmut, you
      made the followi~ request:
               "Xour o lnioa ia requested  whether or not
           ustleoa of ehe pace and oonatableoof this
          dounty are eatlt ed to a maximrplsalary 0r
          Forty-fiveHundred ($45ioo.O0) Dollar8  per year
          under House BIXL 241 or Xouse BOIL 849, sad
          vhether or not suuh pro~lal~nns are in lrreoon-
          allable oonfllotwith the proHsIons of S. B.
          246.'
                8Inoe lkuse Bill 241, Seotlon (d) read8 the m?ae
      823Rouse Bill 849 Section (h), Ye shall ooneider only the
      latter vhlch Is the later.aot,In connectionwith Eeuste
      Bill 246, f5eotiou6.
                 We quote the two bills f'orreference:
                 House Bill 849, Sea. (h):
               "All Juatloee of the Peaoe and Constables
          of mloh oountlesYbO are compens6tedon 8 fee
          basis 88 provided by law still be entitled to
          retain annual feee not to exceed Forty-five
          Sundmd Dollar8 ($4500) eaah. All Juatioos of
           the P~aoe and Conatxblea of such oountiea vho
EIoaomblaJohn It. Shook - Pqe   P


     are oomp%naatedon a ealarybaela as pmrlded
     by law rhall reoeloean mrmal salary OS aot
     to e%aeeUForty-five Kumimd Dollam $4500)
     eaoh rush salary to be flxed by tba cmrpisaloners
     Cc&.    ?rorided,trove~r,  t~t~ltetr~nd     O(P-
     alrslonswhetherourrentor d8llnqu%ntWNoh are
     oolleotedb the lacu&ent durlng hi8 t%nure OS
     oifloe 8had be applied tint to the paymentof
     Nr deputies,authortiedexpensesof his offioe
     Mu to mke qp tho M%lmn 0aspeRaatloa     prorldod
     for in tNe mbseotloa. No suoh offleer rhll
     be entitledto reoelvo for an7 purpose any fsss
     or ocemlsrioa that are oollectedd%er he ceases to
     hold suah office.*
          Senate Bill 246, Sea. 6r
          'All Juatlcasof the Peace and Constablesof
     euoh oouutleevho are ooprp%nsst%d   on a See basis
                         &all be eatitlti to retain
                                of Forty-sevenBadred
                               each; provided,  however,
     that all fees and oomlaslons, whether ourrent
     or dalinqumt, whloh (LLYI oolleotedby the lnom-
     bent &wi~    his temare of offieo shall be &pplied
     first to the psp8at   Of US deputies,aQthoriMd
     expansesof Nr orfloe aad to make up the maxi-
     nnoompensatlonprov&d       for in t&is 6eotlon.
     No suah offlaera 8bsl.l be entItledto zweiro for
     tmy purposeany fees or -otiesloas that am
     oollectedarftirhe a%8888 to hold such office."
         our Opinion No. 0-6728,approvedJul g3~L~~,
held thatbenateBill246 repealsEou8e BUl d
88 the tuo sots am fn lrreconoll&le aontllot.

          House Bill 849 applies to oountlerha&i&g a popu-
lation et 225,QOO lnhsbitaatror me6 aud leersthatr
500,000 inhabitantssooomllngto the i&at preoedlugFederal
      . SenateBill 246 8ppli06 to oountleehaving a
a0asu.a
populationof not less than 3C0,000x,,nor Bore than 500,000,
          t0 the l8St pXW0diD.gyS#derIIl
kOO0rditi.g                             OQI18US.
          Sinoe the populationof Bexsr County auoordlng
to the laet prooodlngFederal emam, vas 338,176in.habl-
tints, the provlslonsof Senate Bill 246 vould a ly knd
vould prevail ov%r any provisionsIQ Row.se Bill i&J ;rhlch
am in Irr%ooncllable  oonillct.
.




    HotmrabloJohn A. t&took - Pago 3


               8eknat.e
                      Bill 246 clemly predlcatemltefgr~~mL&one
    'on thooe "vho are oonponeatedon a fee baelr*.
    uot be ooualateat
    follovlllg
                        withthlr open1  PO     to 8ap the
               phmee, *annuelfeer aa3 or sa15rym,meant any-
    thlag but aompaasatlonor rfmuneratlonresultingfrom fees.

    mted
               House Bill     849
                              refere tc preclootoS?loere aomwen-
           on either a St30basis or i salarybarir.
               'fhel"BfO~,    it 10 OUl' OpiAiOA     that   iUSOfPr   88
    justloos of the pea50 md oonstmbleawho are 5OiupenSated
    on a foe bsels lo comtlaa vlth a populatlouof not less
    tbtbn%T,ti&OTnor &torethan 500,000, ev%ndlng  to the laet
    p?ecedlugFederal oaneue, the tvo aote are in l~reconallsble
    aonfllctand the maxlms~ componsatlonof imch officerekm
    governedby the provlsloasof Benate Bill 246.
               In OOwtltieS   h8Viqj   8 W$R&ltiOU      Of 225,000     int??bi-
    bats or aore, mad lass than 500,000 it&nbitmta, aooordlng
    to the laetprecedlng Pederal aenm38,the m4&5m1 ca4a~tm8-
    tloa of justicesof the peace and constabl~rvho are COUP
    saaeated OA a       &is, are govemed by the provisions
    of Howe Bill